Citation Nr: 1420227	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a skin condition, to include dermatophytosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's skin condition, to include dermatophytosis, was not present for many years after service and is not related to service.


CONCLUSION OF LAW

A skin condition, to include dermatophytosis, was not incurred during active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Notice was provided in a June 2010 letter.  Accordingly, the duty to notify has been fulfilled

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159. 

With regard to this duty, VA treatment and service treatment records have been obtained.  The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service connection claim for a skin condition.  However, the Board finds that a VA examination is not necessary.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. 

As will be discussed further below, there is no probative lay or medical evidence suggesting that Veteran's skin condition occurred in service.  The evidence also does not indicate that the Veteran has experienced persistent or recurrent skin problems since service.  Accordingly, a VA examination is not warranted. 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for Vietnam Veterans.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Presumptive service connection on the basis of herbicide exposure is authorized for specified diseases.  38 C.F.R. § 3.309.  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease is related to service, to include the in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

Service treatment records reveal no complaints, treatment, or a diagnosis of a skin condition.  The Veteran did not complain of any skin disorders during his September 1969 separation examination.  In fact, a clinical evaluation of his skin at the time was normal. 

Post-service treatment records, however, show a current skin disability.  The Veteran was examined by a VA physician in July 2012.  The VA physician observed erythema over the axillae and inguinal regions.  The diagnosis was dermatophytosis.  

Based on the evidence of record, the Board finds that direct service connection is not warranted for a skin condition, to include dermatophytosis, because there is no competent evidence showing that a skin condition was incurred in service or is related to service.  

The Veteran's service treatment records lack any treatment or a diagnosis of a skin condition.  The Veteran does not contend that his skin condition occurred in service or is the result of any in-service event or injury, including herbicide exposure.  Therefore, there is no evidence of an in-service incurrence.  There is also no evidence of a link between the Veteran's current skin condition and his active service.  Although post-service treatment records establish a current diagnosis of dermatophytosis, the competent medical and lay evidence of record do not establish a nexus between this skin condition and service.  The July 2012 VA physician did not attribute the Veteran's dermatophytosis to service.  Furthermore, the Veteran does not contend that he has had problems with his skin since service.  

It is also noteworthy that the Veteran did not file a claim for service connection for a skin condition for many years after service.  This delay in filing a claim also suggests that his condition is not related to service.

Lastly, service connection is not warranted under 38 C.F.R. § 3.307(a)(6).  Although the Veteran served in Vietnam, dermatophytosis is not a condition subject to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for skin condition, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a skin condition, to include dermatophytosis is denied. 


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he attributes to acoustic trauma during service.  The Board finds that further development is needed before adjudicating the Veteran's bilateral hearing loss claim. 

The Veteran was afforded a VA examination in January 2012.  The VA examiner diagnosed bilateral hearing loss; however she did not provide a nexus opinion regarding the etiology of his hearing loss.  Therefore, an addendum medical opinion should be obtained to address whether the Veteran's current disability is related to service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Veteran's August 1966 entrance examination notes bilateral hearing loss.  Service connection may be granted for a pre-existing condition, if such condition was aggravated by active service.  38 C.F.R. § 3.303(a).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  In this case, it is unclear whether the Veteran's bilateral hearing loss was aggravated by service.  Therefore, on remand, the examiner should address this issue. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his bilateral hearing loss since July 2010.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in January 2012, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The claims file, including this remand, must be made available to the examiner for review. 

After reviewing the record, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss, which was noted on his August 1966 entrance examination, was aggravated (i.e., permanently worsened beyond the normal progression of the disease) by his period of active service.  The examiner should consider the Veteran's assertions of in-service acoustic trauma.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


